Herrick, J.
In action for damages for torts it is the well-established law of this state that verdicts-of juries will not be set aside for excessiveness, unless the amount is so great as manifestly to show that the jury must have actuated by passion, partiality, prejudice, or corruption. Coleman v. Southwick, 9 Johns. 45; Gale v. Railroad Co., 13 Hun, 1; Minick v. City of Troy, 19 Hun, 253; Gale v. Railroad Co., 53 How. Pr. 385; Whiteman v. Leslie, 54 How. Pr. 495; Collins v. Railroad Co., 12 Barb. 492. While the court may in such eases have the power to reduce the amount of the verdict, and, if the prevailing party refuses to accept such reduction, order *917that the verdict be wholly set aside, yet, if it has such power, its exercise should be governed by the same principles which control the court in setting aside the verdict as an entirety. I can see nothing in this case that warrants the inference that the jury was actuated by any improper motives. This is not a case where there are several causes of action, or where they are separate and distinct items, some of which the court can strike out for error of fact or law, and thus reduce the verdict. Porter v. Dunn, 131 N. Y. 314, 30 N. E. Rep. 122; Whitehead v. Kennedy, 69 N. Y. 462. The case is one of that kind- where, if the plaintiff is entitled to recover at all, it is peculiarly the province of the jury to say how much she is entitled to recover. The question of damages in such cases is one which it is the special duty of the jury to determine, and, while the court may reduce a verdict, it seems to me that ordinarily, if the court thinks the verdict is so large as to indicate that the jury was actuated by improper motives, it is better to set the verdict entirely aside, and have another jury pass upon it, rather than determine itself what the verdict should be, and thus assume and exercise the functions of a jury; and I find nothing in this case that makes it an exception to what should be the rule in such cases. The order appealed from should be reversed, with costs and printing and other disbursements. All concur.